                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 PAULA WILLIAMS,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-1062-DRL-MGG

 SANDI SHANKLIN-OWENS, et al.,

                          Defendants.

                                        OPINION AND ORDER

        Paula Williams, proceeding pro se, filed a complaint and a motion for leave to proceed in forma

pauperis. “A document filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotations and citation omitted). Nevertheless, pursuant to 28 U.S.C.

§ 1915(e)(2), the court may dismiss the case if the action is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief.

        In the complaint, Ms. Williams asserts that, from 2015 to April 2019, three defendants

continuously violated her rights in numerous ways under state and federal law. The sole fact allegation

in the complaint is that, on April 23, 2019, the defendants confined Ms. Williams and took possession

of her property.

        A complaint must contain sufficient factual matter to “state a claim that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Further, “it is axiomatic that

subject matter jurisdiction cannot be waived, and that courts must raise the issue sua sponte when it

appears that subject matter jurisdiction is lacking.” Buethe v. Britt Airlines, Inc., 749 F.2d 1235, 1238 (7th
Cir. 1984). As a federal district court, this court has subject matter jurisdiction over claims arising

under federal law or for claims where there is diversity of citizenship between the parties. 28 U.S.C.

§§ 1331, 1332.

          Ms. Williams asserts some claims arising under federal law, including unlawful employment

discrimination, but the complaint contains no factual allegations to support them—for example, there

are no factual allegations to suggest an employment relationship, an adverse employment action, or

membership in a protected class. See e.g., Hoffman v. Caterpillar, Inc., 256 F.3d 568, 572 (7th Cir. 2001)

(elements for a claim under the Americans with Disabilities Act); Pitasi v. Gartner Grp., Inc., 184 F.3d

709, 716 (7th Cir. 1999) (elements for a claim under the Age Discrimination in Employment Act). The

sole factual allegation lends some support for claims arising under state law, such as false

imprisonment, conversion, or intentional infliction of emotional distress. See, e.g., Westminster

Presbyterian Church of Muncie v. Yonghong Cheng, 992 N.E.2d 859, 870 (Ind. Ct. App. 2013) (intentional

infliction of emotional distress); Dietz v. Finlay Fine Jewelry Corp., 754 N.E.2d 958, 967 (Ind. Ct. App.

2001) (false imprisonment); Yoder Feed Serv. v. Allied Pullets, Inc., 171 Ind. App. 692, 695, 359 N.E.2d

602, 604 (1977) (conversion). However, according to the complaint, all parties appear to be citizens

of the State of Indiana. The complaint thus asserts no valid claims arising under federal law, and there

is no diversity of citizenship between the parties. Therefore, the court lacks subject matter jurisdiction

over the complaint.

          Though Ms. Williams cannot proceed on this complaint, she may file an amended complaint.

See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). She may obtain copy of this court’s approved

form – Civil Complaint (INND Rev. 8/16) – on the court website.1 However, Ms. Williams should

only file an amended complaint if she believes she can address the deficiencies in this order. If she




1   Available at https://www.innd.uscourts.gov/sites/innd/files/CvCmplt.pdf.


                                                      2
chooses to file an amended complaint, she must put the cause number of this case on it, which is on

the first page of this order.

        For these reasons, the court:

        (1) GRANTS Paula Williams until January 6, 2020 to file an amended complaint and to resolve

her filing fee status; and

        (2) CAUTIONS Paula Williams that, if she does not respond by this deadline, the case will be

dismissed without further notice.

        SO ORDERED.

        December 6, 2019                              s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                 3
